Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to correspondence 01/05/21 regarding Application 16/293,930, in which claims 1, 9, 12, 15, 18-20, and 22 were amended and claim 2 was cancelled. Claims 1 and 3-22 are pending and have been considered.

Response to Arguments

Replacement Figure 2 overcomes the objection to the drawings, which is withdrawn.
Applicant’s arguments on pages 10-11 regarding the claim interpretation of “cloud infrastructure component” in claims 7 and 12 are acknowledged, and in accordance with Applicant’s wishes, the term will be considered a structural element and the claims no longer interpreted in accordance with 35 U.S.C. 112(f).
Amended claims 9 and 22 overcome the 35 U.S.C. 112(b) rejections, and so they are withdrawn.
The arguments on pages 12-15 of the Remarks 01/05/21 regarding the prior art rejections based on Jacob, Binder, Wolf, Zurek, Schultz, Li, Subramanian, Wedig, Moon, and Maroney have been considered but are not persuasive. 
First, on pages 13-14 Applicant argues that Binder does not disclose “filtering out volume levels of the audio signal that are below a predetermined threshold to generate filtered audio 
Next, on page 14 Applicant argues that Jacobs does not teach “plurality of sensor assemblies” where “each one of the plurality of sensor assemblies [are] coupled to one of a plurality of buildings”, allegedly because Jacobs teaches mobile computing devices including a smartphone. In response, the examiner points out that the cited section of Jacob, Col. 6 lines 10-34, describes use of the device in the event of a house break-in, in which case the sensor assemblies are at the very least, acoustically coupled to a building. It is also worth noting that Col. 7 lines 46-49 of Jacob describes a specific operating mode available for selection for a “lodging context (e.g., a hotel and/or a residence)”.
The remaining arguments are similar to those addressed above, and are not persuasive for similar reasons. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-11, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (U.S. Patent: 10,300,876) in view of Binder et al (U.S. PG Publication:  2014/0222436).
With respect to Claim 1, Jacob discloses:
A sensor assembly comprising: 
A housing (housing of a portable/mobile computing device to integrate/hold various components, Fig. 1, Element 110; Col. 2, Lines 23-46; Col. 3, Lines 39-44; and Col. 7, Lines 15-21);
A microphone (microphone, Col. 6, Lines 44-61); 
An audio signal processor electrically coupled to the microphone (audio signal processor, Col. 3, Lines 39-44; see also the electrical connection in the computing device between the processor (114) and the microphone (112) in Fig. 1), the audio signal processor configured to: 
Process an audio signal generated by the microphone, and generate an event classification and an event characteristic from the audio signal, wherein the event classification is indicative of a type of event, and wherein the event characteristic is indicative of a severity of the type of event (the processor receives the audio signal generated by the microphone and classifies an event in the audio signal and the severity/magnitude of the event, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; and Col. 7, Lines 15-45); and 
A communications interface electrically coupled to the audio signal processor (communications module, Col. 3, Lines 39-44 and Col. 5, Lines 41-48; see also the electrical connection in the computing device between the communications module (116) and the audio signal processor (114) in Fig. 1), the communications interface configured to receive event records from the audio signal processor, wherein the event records include one of the event classification and the event characteristic (the communications interface module receives audio/sound event records including the event type classification and severity magnitude for transmission over a network to a destination such as a central monitoring service or emergency services, Col. 3, Lines 39-44; Col. 5, Lines 41-48), wherein at least one of the microphone, the audio signal processor (Col. 2, Lines 47-64; Col. 3, Lines 39-44; Col. 3, Line 64- Col. 4, Line 13; Col. 4, Line 61- Col. 5, Line 11; Col. 5, Lines 41-48; and Col. 7, Lines 22-45), and the communications interface are contained within an internal volume of the housing (communications interface module is a component housed within the housing of the mobile computing device, Fig. 1, Elements 110 and 116; Col. 2, Lines 23-46; Col. 3, Lines 39-44; and Col. 7, Lines 15-21).
Although Jacob looks for a particular decibel level of an input audio signal (Col. 2, Lines 35-46) and uses a classifier to determine the type of event that most closely correlates with the extracted data set (e.g., frequency-based features for use in the classification) (Col. 4, Lines 14-60 and Col. 6, Line 62- Col. 7, Line 14), Jacob does not specifically recite filtering out volume levels of the audio signal that are below a predetermined threshold to generate filtered audio data; computing a spectrogram from the filtered audio data to generate an extracted data set;  (Paragraphs 0011 and 0110-0111).
Jacob and Binder are analogous art because they are from a similar field of endeavor in audio classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob with the volume threshold and spectrogram determination taught by Binder in order to provide a predictable result in the form of increasing device efficiency (Binder, Paragraph 0011) and acquiring a spectral representation from which the frequency features of Jacob can be extracted.

With respect to Claim 3, Jacob further discloses:
	The event classification includes a determination of a type of weather event, and wherein the event characteristic includes at least one of an intensity of the type of weather event and a duration of the type of weather event (audio event classification type taking the form of a weather event type (e.g., hail or other types of inclement weather) which includes a magnitude of the weather event, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; and Col. 7, Lines 15-45).
With respect to Claim 6, Jacob further discloses:
The audio signal processor is configured to convert an analog audio signal received from the microphone into digital data (analog to digital conversion of the microphone audio input, Col. 6, Line 44- Col. 7, Line 14), wherein the audio signal processor is configured to process the digital data into the event records via application of a machine learning algorithm (the digitized audio signal is classified as a particular event type via the use of a machine learning algorithm, Col. 3, Line 64- Col. 4, Line 50 and Col. 6, Line 44- Col. 7, Line 14).
With respect to Claim 9, Jacob further discloses:
The event is associated with one of engine diagnostics, road noise, train noise, plane noise, dog barking, gunshots, birdsong, lawn care equipment, construction, rainfall, appliance diagnostics, industrial equipment diagnostics, sleep disturbance tracking, atypical noise tracking for home security, chainsaws related to deforestation, fire detection, crowd size analytics, tele med, underwater sound analysis, seismic activity, crop pest detection, brewing analytics, safecracking/lock picking, termite detection, rodent detection, and gas leak detection (events associated with engine operation, road noise (e.g., tires skidding), and atypical noise tracking for home security (e.g.,. expression associated with the presence of an intruder), and lock picking,  Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 50, Col. 6, Lines 10-24; and Col. 10, Line 52- Col. 11, Line 5).
With respect to Claim 10, Jacob further discloses:
The communications interface is a wireless communications interface configured to link remotely with a cloud infrastructure component (the communication interface module is a wireless interface (e.g., Wi-Fi, Bluetooth, Cellular, etc.) that is configured to link with a remote cloud of multiple computing devices, Col. 3, Lines 39-44; Col. 3, Lines 52-63; Col. 5, Lines 41-48; and Col. 9, Lines 50-62).
With respect to Claim 11, Jacob further discloses:
(the activated audio signal processor remains in an always-on listening mode to continuously receive and classify microphone audio inputs, Col. 2, Line 64- Col. 3, Line 6; Col. 3, Line 64- Col. 4, Line 13; Col. 6, Lines 44-61; and Col. 7, Lines 22-45).
With respect to Claim 15, Jacob further discloses:
Capturing raw ambient audio as an analog audio signal using a microphone (capturing an analog microphone input where a microphone is located on a building surface (e.g., a house), Col. 6, Lines 10-34; Col. 6, Lines 44-61; and Col. 7, Lines 15-21); 
Converting the analog audio signal to digital data (analog to digital conversion of the microphone audio input, Col. 6, Line 44- Col. 7, Line 14); 
Processing the digital data into event records, wherein processing the digital data includes at least one of classifying the digital data and generating accompanying progenitor event characteristics (performing event record analysis capturing event characteristics, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 52- Col. 4, Line 60; Col. 5, Lines 49- Col. 6, Line 61; and Col. 7, Lines 15-45); 
Transferring the event records to a cloud infrastructure component (event records are transferred/communicated to a cloud-based computer component, Col. 2, Lines 47-64; Col. 3, Lines 39-44; Col. 3, Lines 52-63; Col. 4, Line 61- Col. 5, Line 11; Col. 5, Lines 41-48; Col. 8, Lines 3-11; and Col. 9, Lines 50-62); and 
Determining a type of event and a severity of the event based on the event records (the event characteristics are used to determine the event type and severity/magnitude, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 5, Line 11; and Col. 7, Lines 15-45).
(e.g., frequency-based features for use in the classification) (Col. 4, Lines 14-60 and Col. 6, Line 62- Col. 7, Line 14), Jacob does not specifically recite filtering out volume levels of the audio signal that are below a predetermined threshold to generate filtered audio data; computing a spectrogram from the filtered audio data to generate an extracted data set; and using a classifier to determine the type of event that most closely correlates with the extracted data set.  Binder, however, discloses filtering out volume levels of the audio signal that are below a predetermined threshold to generate filtered audio data; computing a spectrogram from the filtered audio data to generate an extracted data set; and using a classifier to determine the type of event that most closely correlates with the extracted data set (Paragraphs 0011 and 0110-0111).
Jacob and Binder are analogous art because they are from a similar field of endeavor in audio classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob with the volume threshold and spectrogram determination taught by Binder in order to provide a predictable result in the form of increasing device efficiency (Binder, Paragraph 0011) and acquiring a spectral representation from which the frequency features of Jacob can be extracted.

Claim 22 contains subject matter similar to Claim 9, and thus, is rejected under similar rationale.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view of Binder et al in further view of Wolf et al (U.S. PG Publication:  2017/0261647).
With respect to Claim 4, Jacob discloses the device for classifying audio event types and their corresponding severity for remote transmission of such data, as applied to claim 1.  Although one of the audio event types includes a hailstorm as a form of inclement weather and its corresponding severity (Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; and Col. 7, Lines 15-45), Jacob and Binder do not explicitly teach the determination of the specific hail/hailstone details set forth in claim 4.   Wolf, however, discloses:
The hailstorm event characteristic is one of a hailstorm duration, an approximate hailstone size, a number of hailstone hits over time, a relative hailstone density, a timestamp of the hailstorm, a geolocation of the hailstorm, and a likelihood of hail related damage (use of acoustic information to identify further hail information including estimated hailstone size, Paragraph 0041).
Jacob, Binder, and Wolf are analogous art because they are from a similar field of endeavor in acoustic event classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob and Binder with the hailstone detail determination taught by Wolf in order to provide a predictable result in the form of identifying further details that can be used to determine the magnitude of an audio event and more appropriately assist a user (Jacob, Col. 2, Lines 35-63) wherein greater hailstone size is indicative of a more severe inclement weather event, for example.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view of Binder et al, in further view of Zurek et al (U.S. PG Publication:  2014/0278395).
Claim 5, Jacob discloses the device for classifying audio event types and their corresponding severity for remote transmission of such data, as applied to claim 1.  Although one of the audio event types includes a inclement weather and its corresponding severity (Col. 3, Lines 22-38), Jacob and Binder do not explicitly mention the detection of wind and its corresponding details set forth in claim 5.  Zurek, however recites:
The event is a wind event, wherein the event characteristic is one of an approximate gust speed, a gust duration, a gust interval, a duration of the wind event, a timestamp of the wind event, and a generalized likelihood of wind related property damage (detection of acoustic wind noise and a characteristic of wind in the form of estimated wind gust speed, Paragraphs 0025, 0040, and 0077).
Jacob, Binder and Zurek are analogous art because they are from a similar field of endeavor in acoustic event classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob and Binder with the wind event detection taught by Zurek in order to provide a predictable result in the form of identifying further details that can be used to determine the magnitude of a certain type of audio event and more appropriately assist a user (Jacob, Col. 2, Lines 35-63) wherein greater wind speed is indicative of a more severe event, for example.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view Binder et al, in further view of Schultz et al (U.S. PG Publication:  2013/0222133).
With respect to Claim 7, Jacob discloses the device for classifying audio event types and their corresponding severity for remote transmission of such data, as applied to claim 1.  Although Jacob discloses event database that aggregates event records including "events and (Col. 3, Lines 39-63 and Col. 4, Lines 51-60), Jacob and Binder do not specifically disclose that the database includes additional external data including one of user generated event confirmations made from a mobile app or software on a home computing device and event data transmitted from a third party server.  Schultz, however, discloses a database for maintaining identified audio events which incorporates additional external data into the event records including a user response in the form of a mobile application confirmation information (Paragraphs 0014, 0016, 0034, 0040, 0042, 0048, and 0069-0070).
Jacob, Binder, and Schultz are analogous art because they are from a similar field of endeavor in acoustic event classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob and Binder with the additional database information taught by Schultz to provide a predictable result in the form of achieving a more informative database that can be analyzed for refining models or evaluating and responding to emergency/high priority events (Schultz, Paragraph 0034).
Claim 16 contains subject matter similar to Claim 7, and thus, is rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view of Binder et al, in further view of Li (U.S. PG Publication:  2019/0043518).
With respect to Claim 8, Jacob discloses the device for classifying audio event types and their corresponding severity for remote transmission of such data, as applied to claim 1.  Although Jacob discloses the use of multiple microphones including a second microphone that may be located external to the computing device housing (Col. 2, Lines 44-61 and Col. 7, Lines 15-21), Jacob and Binder do not specifically recite that a difference between the first and second microphones is determined to achieve an intended result of improving event classification accuracy.  Li, however, discloses taking the difference between an internal and external microphones in order to detect and remove signal-corrupting noise (Abstract; Paragraphs 0029, 0032, and 0047).  Noise corrupts a detected sound such as those collected by the internal microphone of Jacob, thus, the detection and removal of noise using a difference between internal and external microphones also achieves the intended result of improving event classification accuracy when combined with the teachings of Jacob.
Jacob, Binder, and Li are analogous art because they are from a similar field of endeavor in acoustic event classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob with the determination of microphone difference taught by Li in order to provide a predictable result in the form of reducing noise in an obtained sound which corrupts the sound source signal (e.g., a sound of a collision in Jacob) and may in turn lead to an inaccurate audio event classification result.

Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view of Binder et al, in further view of Subramanian et al (U.S. PG Publication:  2018/0225939).
With respect to Claim 12, Jacob discloses:
A plurality of sensor assemblies, each one of the plurality of sensor assemblies coupled to one of a plurality of buildings (a plurality of networked computing devices in communication with a cloud-based service platform, Col. 2, Line 64- Col. 3, Line 6 and Col. 3, Lines 39-44; Fig. 1, Elements 110 and 120, lodging, i.e. one of a plurality of buildings, may be provided with the systems adapted to detect the presence of events, Col. 2 Lines 31-35), each one of the plurality of sensor assemblies comprising: 
A housing (housing of a portable/mobile computing device to integrate/hold various components, Fig. 1, Element 110; Col. 2, Lines 23-46; Col. 3, Lines 39-44; and Col. 7, Lines 15-21); 
A microphone (microphone, Col. 6, Lines 44-61); 
An audio signal processor electrically coupled to the microphone(audio signal processor, Col. 3, Lines 39-44; see also the electrical connection in the computing device between the processor (114) and the microphone (112) in Fig. 1), the audio signal processor configured to:
Process an audio signal generated by the microphone, and output event records, wherein the event records include the event classification and the event characteristic (the processor receives the audio signal generated by the microphone and classifies an event in the audio signal and the severity/magnitude of the event, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; and Col. 7, Lines 15-45); and 
A communications interface electrically coupled to the audio signal processor, wherein at least one of the microphone, the communications interface, and the audio signal processor are contained within an internal volume of the housing (communications module, Col. 3, Lines 39-44 and Col. 5, Lines 41-48; see also the electrical connection in the computing device between the communications module (116) and the audio signal processor (114) in Fig. 1); and 
A cloud infrastructure component communicatively coupled to the one or more sensor assemblies wherein the cloud infrastructure component is configured to: receive the event records from the audio signal processor of each of the plurality of sensor assemblies (a cloud-based computing device(s) having a processor and memory that are in communication with the one or more sensors via the communication interface module (e.g., communication over Wi-Fi, Bluetooth, Cellular, etc.), Col. 2, Lines 47-64; Col. 3, Lines 39-44; Col. 3, Lines 52-63; Col. 4, Line 61- Col. 5, Line 11; Col. 5, Lines 41-48; and Col. 9, Lines 50-62).
Although Jacob looks for a particular decibel level of an input audio signal (Col. 2, Lines 35-46) and uses a classifier to determine the type of event that most closely correlates with the extracted data set (e.g., frequency-based features for use in the classification) (Col. 4, Lines 14-60 and Col. 6, Line 62- Col. 7, Line 14), Jacob does not specifically recite filtering out volume levels of the audio signal that are below a predetermined threshold to generate filtered audio data; computing a spectrogram from the filtered audio data to generate an extracted data set; and using a classifier to determine the type of event that most closely correlates with the extracted data set.  Binder, however, discloses filtering out volume levels of the audio signal that are below a predetermined threshold to generate filtered audio data; computing a spectrogram from the filtered audio data to generate an extracted data set; and using a classifier to determine the type of event that most closely correlates with the extracted data set (Paragraphs 0011 and 0110-0111).
Jacob and Binder are analogous art because they are from a similar field of endeavor in audio classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob with the volume threshold and spectrogram determination taught by Binder in order to provide a predictable result in the form of increasing device efficiency (Binder, Paragraph 0011) and acquiring a spectral representation from which the frequency features of Jacob can be extracted.
While Jacob teaches communication via sensor computing modules and a cloud infrastructure computer(s), the functionality of the cloud computer(s) in Jacob does not include (Paragraphs 0010, 0031, 0035-0036, 0039-0040, 0042-0043, 0046-0047, 0049-0053, and 0057).
Jacob, Binder, and Subramanian are analogous art because they are from a similar field of endeavor in acoustic event classification.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob and Binder with the consideration of multiple sensors for event detection as taught by Subramanian in order to provide a predictable result in the form of better considering context in determining whether an event is actually abnormal or an emergency (Subramanian, Paragraphs 0006-0007).
With respect to Claim 13, Jacob further discloses:
The event is a weather-related event, and wherein the event characteristic is one of weather event directionality and weather event speed (audio event classification type taking the form of a weather event type (e.g., hail or other types of inclement weather) with additional characteristics in the form of directionality, Col. 2, Lines 35-63; Col. 3, Lines 22-38; Col. 3, Line 64- Col. 4, Line 60; Col. 6, Lines 44-61; and Col. 7, Lines 15-45).
With respect to Claim 14, Subramanian further discloses:
The cloud infrastructure component further configured to determine whether the event occurred at a first location within the region, wherein the determination is made based on event records from one of the plurality of sensor assemblies located at a second location (all sensor event records are considered in determining whether the even occurred at a first location in a region, thus the final event determination is based upon the records from the second location sensor (e.g., sound at a different location when sound is expected at a first location in a specific time period), Paragraphs 0042-0043, 0046-0047, 0049-0053, and 0057).
Claim 17 contains subject matter similar to Claim 12, and thus, is rejected under similar rationale where Subramanian discloses:
 Computing a probability score based on the event records to estimate a probability of an event occurring at a specific location within a predetermined start to end time window (probability is computed for an event occurring at a plurality of locations in a particular region at a specific time period by considering the sound sensor event records, Paragraphs 0010, 0031, 0035-0036, 0039-0040, 0042-0043, 0046-0047, 0049-0053, and 0057).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view Binder et al, in further view of Wedig et al (U.S. PG Publication:  2014/0167969).
With respect to Claim 18, Jacob discloses the method for classifying audio event types and their corresponding severity, wherein the microphone is located on a building (lodging, Col. 2 Lines 31-35) as applied to claim 15.  Although Jacob does feature the ability to send notifications to a user (Col. 4, Line 61- Col. 5, Line 26), Jacob and Binder do not specifically teach a notification in the form of notifying a building owner to check for damage related to the event.  Wedig, however, teaches sending a notification prompting an owner to check their dwellings/homes for damage (Paragraphs 0042, 0065, 0084, 0118-0119, 0130-0131, and 0137).
Jacob, Binder, and Wedig are analogous art because they are from a similar field of endeavor in acoustic event classification.  Thus, it would have been obvious to one of ordinary 
With respect to Claim 19, Wedig further recites:
The event is a weather event, the method further comprising: alerting an owner of a building of a potential for the weather event based on the event records transferred to the cloud infrastructure component (detecting a weather event (e.g., hail, high winds, lightening, etc.) and notifying a home/dwelling owner of the weather event potential based upon event records transferred to the cloud computers, Paragraphs 0042, 0065, 0073, 0084, 0118-0119, 0124-0125, 0126, 0128, 0130-0131, and 0137).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view of Binder et al, in further view of Moon et al (U.S. Patent:  9,947,202).
With respect to Claim 20, Jacob discloses the method for classifying audio event types and their corresponding severity wherein the microphone is located on a building (lodging, Col. 2 Lines 31-35), as applied to claim 15.  Jacob and Binder do not specifically recite that the transferred event records are compared to an insurance claim associated with the building to help mitigate fraud or remotely assess damage value.  Moon, however, discloses that the transferred event records are compared to an insurance claim received from an owner of the building to help mitigate fraud or remotely assess damage value.  Moon, however, discloses the cross-referencing of transferred sensor event data against insurance claims filed by an owner in order to detect (Col. 4, Line 6- Col. 5, Line 39; Col. 7, Line 37- Col. 8, Line 3; Col. 16, Lines 34-47).
Jacob, Binder, and Moon are analogous art because they are from a similar field of endeavor in sensor-based event detection.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob and Binder with the cross-referencing of sensor data against insurance claims as taught by Moon in order to provide a predictable result in the form of better responding to valid catastrophic events (Moon, Col. 1, Lines 25-39).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al in view of Binder et al, in further view of Maroney et al (U.S. Patent:  8,106,769).
With respect to Claim 21, Jacob discloses the method for classifying audio event types and their corresponding severity, as applied to claim 15.  Jacob and Binder do not specifically recite that the detected event records transferred to the cloud infrastructure are used to file an insurance claim.  Maroney, however, discloses the automatic filing of an insurance claim based upon event data transferred to a cloud computing infrastructure (Col. 5, Lines 44-58; Col. 6, Lines 58-67; Col. 7, Line 47- Col. 8, Line 52; Col. 8, Line 64- Col. 9, Line 12).
Jacob, Binder, and Maroney are analogous art because they are from a similar field of endeavor in sensor-based event detection  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jacob and Binder with the automatic filing of an insurance claim as taught by Maroney in order to provide a predictable result in the form of leveraging automatic event detection to better mitigate damage and loss resulting from the detected event (Maroney, Col. 1, Lines 8-24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571-270-5135.  The examiner can normally be reached from 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE S PULLIAS/Primary Examiner, Art Unit 2657                                                        01/22/21